IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-77,301-01, WR-77,301-02, & WR-77,301-03


EX PARTE ALLEN RAY SHIPP, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 22668, 22669, & 22670
IN THE 336TH DISTRICT COURT FROM FANNIN COUNTY 


 Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offenses
of possession of a controlled substance, forgery of a government instrument, and forgery of a
financial instrument. He was sentenced to imprisonment for sixty, twenty-five, and twenty years,
respectively. 
	Though it does not appear that the trial court entered a timely order designating issues, the
court has obtained affidavits and has scheduled a hearing to resolve the issues raised in these
applications. We remand these applications to Fannin County to allow the trial judge to complete
an evidentiary investigation and enter findings of fact and conclusions of law addressing the issues
raised in the writ applications.
 These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of
the order granting the continuance shall be sent to this Court. A supplemental transcript containing
all affidavits and interrogatories or the transcription of the court reporter's notes from any hearing
or deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

Filed: May 2, 2012
Do not publish